DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of 371 of PCT/EP2017/065516 filed on June 23, 2017 which claims foreign priority to Danish Application No. PA 2016 70485 filed July 01, 2016.


Election/Restrictions
Applicant’s election without traverse of species (a): predefined species is/are plant(s) and reproductive parts thereof being seed(s) of said plant(s) (claims 49-50, 53-54, 58-59 and 63) in the reply filed on 02/25/2021 is acknowledged.
Claims 51-52 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.

Status of the claims
Claims 42-63 are pending. Claims 42-50, 53-56 and 58-63 are currently under examination. 

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 42, step (c) and claim 42 step (g) each recite the limitation, “preparing genomic DNA (gDNA) samples, each sample comprising gDNA from each genotype within a sub-pool or secondary sub-pool, while maintaining the potential for multiplication of organisms of each genotype within said (secondary) sub-pool”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42-50, 53-56 and 58-63 are rejected under 35 U.S.C. 103 as being unpatentable over Galbiati et al. (2000, Functional & integrative genomics, 1(1), pp.25-34) in view of Gao et al. (2008, Molecular Breeding, 22(3), pp.477-494), Yang et al. (2011, African Journal of Biotechnology, 10(76), pp.17490-17498), Głowacka et al. (Epub Jan 21, 2016, Plant, cell & environment, 39(4), pp.908-917) and Hindson et al. (2013, Nature methods, 10(10), pp.1003-1005).
Claim 42, steps (a)-(c) and (f)-(j) and claims 48-49 and claims 62-63
Galbiati et al.
Regarding claim 42, steps (a)-(c) and (f)-(j) and claims 62-63, Galbiati et al. teach “T-DNA insertions were usually integrated in a concatenated, rearranged form, and using linkage analysis, we estimated that T1 plants carried between one and five T-DNA loci. Using pooling strategies, both DNA and seed pools were generated from about 38,000 Arabidopsis plants representing over 115,000 independent T-DNA insertions. We show the utility of these transgenic lines for identifying insertion mutations using gene sequence and PCR-based screening” (abstract).
Galbiati et al. teach providing a pool and/or subpool(s) of organisms from transgenic lines of Arabidopsis that represents a plurality of genotypes (see pg 30, Fig. 5 and pg 26, left col, 2nd para and pg 29, right col, section entitled “Pooling strategies” and all text of pg 30 and pg 32, right col, section entitled “Pooling strategy to locate insertion mutations”).
 Galbiati et al. also teach the PCR screening of pools and/or sub-pools (pg 27, right col, section entitled “Genomic DNA from T1 pools” and pg 27, right col, “PCR screening”).
Regarding claim 48, Galbiati et al. teach wherein the method further comprises a step of reproducing the organisms or the reproductive parts thereof within the pool, and wherein the reproducing step is performed simultaneously with or subsequent to step b) of dividing the pool into one or more sub-pools (see all text of pg 30).

Regarding claim 49 and claims 62-63, Galbiati et al. also teach obtaining seeds of generation M0;
growing said seeds of generation M0 into mature plants, and obtaining seeds from said mature plants, wherein said seeds are seeds of generation M1;
optionally repeating the previous step at least once, to obtain plants comprising seeds of generation M(1+X), where X is the number of times the previous step is repeated;
obtaining seeds of either generation M1 or M(1+X) from said mature plants, thereby obtaining a pool of seeds; and
dividing said pool of seeds into one or more sub-pools, wherein all seeds from a given mature plant are placed into the same sub-pool (see pg 30, all text wherein Galbiati teach screening of DNA of T1 plants by PCR and generation of sub- pools and screening of T2 plants).

Claim 42, steps (a)-(c), claim 48-49, claims 53-54, 58-63
Gao et al.
Regarding claim 42, steps (a)-(c) and claims 62-63, Gao et al. teach an optimized genotyping method using endosperm DNA sampled from single maize seeds was developed, which can be used to replace leaf DNA-based genotyping for both genetic studies and breeding applications. Part of the endosperm was excised from imbibed maize seeds and DNA extracted in 96-tube plates using individuals from eight F2 populations and seven inbreds. The quality of the resultant DNA was functionally comparable to DNA extracted from leaf tissue (abstract).
Gao et al. further teach that endosperm sampling did not affect germination rates under controlled conditions (abstract).
Further regarding claim 42, Gao et al. teach DNA was extracted from 30 mg of pooled endosperm powder for two genotypes (pg 482, right col, 2nd para).
Regarding claims 48 and 53, Gao et al. teach germination of maize endosperm (pg 481, left col, section entitled “Germination test” and pg 481, right col, 1st and 2nd para).
Regarding claims 49, Gao et al. teach obtaining seeds of generation M0;
growing said seeds of generation M0 into mature plants, and obtaining seeds from said mature plants, wherein said seeds are seeds of generation M1;
optionally repeating the previous step at least once, to obtain plants comprising seeds of generation M(1+X), where X is the number of times the previous step is repeated;
obtaining seeds of either generation M1 or M1+X) from said mature plants, thereby obtaining a pool of seeds; and
dividing said pool of seeds into one or more sub-pools, wherein all seeds from a given mature plant are placed into the same sub-pool (abstract and pg 479, table 1 and pg 481, section entitled “Germination test” and pg 487, table 5).

Regarding claim 54, Gao et al. teach wherein said sample from each seed is obtained by drilling a hole into the seed followed by collecting flour from the seed (see pg 480, left col, 1st para and wherein Gao et al. discloses endosperm powder sample and pg 480, section entitled “DNA extraction”).

Regarding claims 58-59, Gao et al. teach wherein the species is a cereal (see Gao et al. disclosure of maize and DNA extraction from 15 maize representative genotypes: pg 478, right col, 2nd para and pg 479, left col, section entitled “Materials and Methods” and pg 480, left col, section entitled “DNA extraction” and pg 480, right col, all text).
Regarding claim 60, Gao et al. teach wherein the one or more predetermined mutations comprise a substitution of a single nucleotide (see Gao et al. disclosure of maize and DNA extraction from 15 maize representative genotypes: pg 478, right col, 2nd para and pg 479, left col, section entitled “Materials and Methods” and pg 480, left col, section entitled “DNA extraction” and pg 480, right col, all text).
Regarding claim 61, Gao et al. teach wherein the method identifies more than one predetermined mutation (see Gao et al. disclosure of maize and DNA extraction from 15 maize representative genotypes: pg 478, right col, 2nd para and pg 479, left col, section entitled “Materials and Methods” and pg 480, left col, section entitled “DNA extraction” and pg 480, right col, all text).

Claim 42, steps (a)-(c), claims 46, 49, 58-61, 63
Yang et al.
	Regarding claim 42 and 63, Yang et al. teach an alternative method to Gao et al.’s T-DNA insertion, for generating mutations in plant. 
Regarding claims 42, 46, 49 and 59 and 63, Yang et al. particularly teach it a matter of routine practice in the art to generate maize mutations by exposure of maize endosperm to 60Co gamma-ray and NaN3 mutagens (see abstract and pg 17491, right col, section entitled “Mutation treatment” and pg 17492, left col., 1st para below Fig. 2).
Regarding claims 60-61, Yang et al. teach PCR to detect multiallelic mutation(s) of sh2 gene of mutagenized maize (pg 17492, section entitled “DNA sequence analysis” and Fig. 2).

Claims 42, steps (d)-(j), claims 43-44, 58, 61-63
Głowacka et al.
Głowacka et al. teach a digital droplet (dd)PCR method as the most reliable method to estimate T-DNA copy number, locus complexity and homozygosity (abstract and pg 910, left section entitled “Digital droplet PCR (ddPCR)” and pg 910, all text of the right col and pg 911, right col, sections entitled “Results” and “Reproducibility of ddPCR and qPCR estimates”). 
Głowacka et al. teach analysis of transgenic tobacco via ddPCR of T1 progeny from 26 T0 plants showed that at least 19% of the lines carried multiple T-DNA insertions per locus, which can lead to unstable transgene expression (see Supplemental Material Appendix 1). 
Based on the disclosure of Supplemental Material Appendix 1, Głowacka et al. meet the following limitations of claim 42, step (d) and claim 42, step (e) and claim 43 and claims 62-63; 
 (d) performing a plurality of PCR amplifications in a plurality of compartmentalized PCR amplifications, each PCR amplification comprising 
(i) a gDNA sample from a sub-pool, 
(ii) one or more sets of primers, each set flanking one or more target sequences in the gDNA sample (primers flanks T-DNA insert: see Głowacka et al., Table S1 in supporting information), and 
(iii) PCR reagents; 
thereby amplifying the one or more target sequences, wherein each PCR amplification comprises a plurality of compartmentalized PCR amplifications, each compartmentalized PCR amplification comprising part of said gDNA sample;
(e)    detecting one or more PCR amplification products from (d), the one or more amplification products comprising one or more target sequences comprising the one or more predetermined mutations (i.e. transgene/ T-DNA insert) in the one or more NOIs, thereby identifying one or more sub-pools that comprise said one or more predetermined mutations.
Regarding claim 44, Głowacka et al. teach wherein said spatially separated compartments are droplets.
Regarding claim 58, Głowacka et al. teach wherein the species is a plant.
Regarding claim 61, Głowacka et al. teach wherein the method identifies more than one predetermined mutation (Głowacka et al. amplifies T-DNA insertion e.g. of A. thaliana photosystem II subunit S(PsbS), A. thaliana violaxanthin de-epoxidase (VDE), A. thaliana zeaxanthin epoxidase (ZEP): see primers of Supporting information, Table S1).

Claim 45
Regarding claim 45, None of Galbiati et al., Gao et al., Yang et al., Głowacka et al. teach wherein each PCR amplification is compartmentalized into a range of 1000 to 100,000 spatially separated compartments.

Claim 45
Regarding claim 45, Hindson et al. teach wherein each PCR amplification is compartmentalized into a range of 1000 to 100,000 spatially separated compartments (pg 1007, left col., 2nd para: wherein Hindson et al. discloses 20,000 droplets provided in 1000 droplet per well).

Claims 47, 50
Regarding claim 47, None of Galbiati et al., Gao et al., Yang et al., Głowacka et al., Hindson et al., teach wherein the organism pool comprises at least 100,000 organisms or reproductive parts thereof, with different genotypes.
Regarding claim 50, None of Galbiati et al., Gao et al., Yang et al., Głowacka et al., Hindson et al., teach wherein at least 500,000 seeds are provided.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the pooling and splitting method as taught by Giabiati et al. by pooling by providing seed samples as taught Gao et al. and pooling these into a pool or a super-pool and further generate one or more sub-pools from the pool or the super-pool seed sample that contains a desired genotype present within the subpools. The ordinary skilled artisan would be readily apprised that the detection of a desired genotype of interest in one or more subpools as the division of the subpool provides an approach useful for informing which genotypes to germinate as first and/or 2nd second generation plants grown from the seeds with the genotype(s) of interest.
It would have been obvious to the ordinary skilled artisan to provide any number of seeds to generate a pool or super-pool for the pool-split approach as the method promotes a cost-saving approach to identifying desired genotypes. 
It would also have been obvious to the ordinary skilled artisan to provide a ddPCR method for screening genotypes of the seed sample(s) in a manner as taught by Głowacka et al. as Glowacka et al established ddPCR as a preferred method for analysis T-DNA insertion mutations.
One of ordinary skill in the art would have been motivated to substitute in place of Gao et al.’s method, the alternative but functional equivalent method of Yang et al. of using chemical or ionizing radiation to subject the seed samples of Gao et al. to random mutagenesis so as to generate mutations in plants that would be screened by PCR or ddPCR for beneficial genotypes.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 42-50, 53-56 and 58-63 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 7, 2021